Name: 2004/663/EC: Commission Decision of 20 September 2004 amending Commission Decision 97/464/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards waste water engineering products (notified under document number C(2004) 3488)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  building and public works;  marketing
 Date Published: 2005-10-12; 2004-09-29

 29.9.2004 EN Official Journal of the European Union L 302/6 COMMISSION DECISION of 20 September 2004 amending Commission Decision 97/464/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards waste water engineering products (notified under document number C(2004) 3488) (Text with EEA relevance) (2004/663/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as last amended by Regulation of the European Parliament and of the Council (EC) No 1882/2003 (2), and in particular Article 13(4) thereof, Whereas: (1) The Commission has already adopted the Decision 97/464/EC of 27 June 1997 on attesting the conformity of construction products pursuant to Article 20(2) of Directive 89/106/EEC as regards waste water engineering products (3). (2) Article 13(2) of Directive 89/106/EEC provides that conformity shall be established in accordance with Annex III to the Directive. It is therefore not necessary to refer to Article 13(3) (a) and (b) when specifying the procedure of attesting the conformity according to Article 13(4). The text of Decision 97/464/EC should be simplified by deleting this reference. (3) Following a review of waste water engineering product families, and the need to accommodate the regulatory needs of the Member States in respect of reaction to fire, the procedures of attestation of conformity in respect of reaction to fire characteristics should be added. (4) Following a review of the product family Waste water engineering products outside buildings (3/3) a higher level of safety for manhole tops and gully tops for use in vehicular and pedestrian areas should be assured. (5) Decision 97/464/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction. HAS ADOPTED THIS DECISION: Article 1 Decision 97/464/EC is amended as follows: 1. Article 1 is replaced as follows: Article 1 1. The products set out in Annex I shall have their conformity attested by procedures set out in Annex II. 2. When the products referred to in paragraph 1 are additionally subject to regulations on reaction to fire, they shall have their conformity in respect of reaction to fire characteristics attested by procedures set out in Annex III. 2. The Annexes are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 September 2004. For the Commission Olli REHN Member of the Commission (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 284, 31.10.2003, p. 1. (3) OJ L 198, 25.7.1997, p. 33. ANNEX The Annexes are amended as follows: 1. In Annex II, for product family Waste water engineering products outside buildings (3/3), the table is replaced by the following table: Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Manholes and inspection chambers Step irons, ladders and handrails for manholes and inspection chambers To be used on carriageways, parking areas, hard shoulders and outside buildings 4 (1) Separators for waste water/sewage from buildings and civil engineering works including roads 4 (1) Manhole tops and gully tops For use in vehicular and pedestrian areas 1 (2) 2. The following Annex III is added: ANNEX III PRODUCT FAMILIES Waste water engineering products inside buildings Waste water engineering products outside buildings Systems of attestation of conformity in respect of reaction to fire characteristics For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following systems of attestation of conformity in respect of reaction to fire characteristics in the relevant harmonised standard(s): Product(s) Intended use(s) Level(s) or class(es) (Reaction to fire) Attestation of conformity system(s) Back-flow devices: air admittance valve ventilating pipework For all use(s) when subject to regulations on reaction to fire A1 (3), A2 (3), B (3), C (3) 1 Kits for waste water pumping station and effluent lifting plants A1 (4), A2 (4), B (4), C (4), D, E 3 Kits and elements for waste water treatment plants and on-site treatment equipment  septic tanks (A1 to E) (5), F 4 Prefabricated drainage channel Manholes and inspection chambers Step irons, ladders and handrail for manholes and inspection chambers Separators Manhole tops and gully tops System 1: See Annex III. 2(i), to Directive 89/106/EEC without audit-testing of samples. System 3: See Annex III. 2(ii) to Directive 89/106/EEC, second possibility. System 4: See Annex III.2(ii) to Directive 89/106/EEC, third possibility. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. (1) System 4: See Annex III point 2 (ii) to Directive 89/106/EEC, third possibility. (2) System 1: See Annex III point 2(i) to Directive 89/106/EEC. (3) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material). (4) Products/materials not covered by footnote (). (5) Products/materials that do not require to be tested for reaction to fire (e.g. Products/materials of class A1 according to the Decision 96/603/EC, as amended).